DLD-224                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-1979
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                                 ROBERT G. BARD,
                                                Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                     (D.C. Criminal Action No. 1-12-cr-00181-001)
                      District Judge: Honorable Sylvia H. Rambo
                      ____________________________________

              Submitted on the Appellee’s Motion for Summary Affirmance
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     July 15, 2021

                Before: JORDAN, KRAUSE and PHIPPS, Circuit Judges

                             (Opinion filed August 10, 2021)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Robert Bard appeals from the District Court’s rulings relating to his motion for

compassionate release filed pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The Government

has filed a motion for summary affirmance. For the reasons that follow, we grant the

Government’s motion and will summarily affirm.

       In 2013, Bard was sentenced to 262 months in prison after being convicted of

fraud and related charges. Bard, an investment advisor, had defrauded 66 of his clients,

many of them elderly, out of millions of dollars. We affirmed his conviction and

sentence on appeal. See United States v. Bard, 625 F. App’x 57, 61 (3d Cir. 2015).

       In June 2020, Bard filed a pro se motion for compassionate release, arguing that

he suffered from medical conditions that increased his risk of severe illness from

COVID-19. The District Court appointed counsel, who filed a brief in support. The

Government opposed the motion. After the District Court denied the motion in

September 2020, Bard filed a pro se motion for reconsideration in February 2021. The

District Court denied the motion, and Bard subsequently filed motions to supplement his

motion for reconsideration. Treating the motions to supplement as motions for

reconsideration of the previous orders, the District Court denied them. Bard then filed a




                                             2
pro se notice of appeal.1 The Government has filed a motion for summary affirmance.

We have jurisdiction over the appeal under 28 U.S.C. § 1291.2

       Motion for compassionate release

       We review the District Court’s order denying the motion for compassionate

release for an abuse of discretion and will not disturb that decision unless the District

Court committed a clear error of judgment after weighing the relevant factors. See

United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020). We may summarily

affirm a district court’s decision “on any basis supported by the record” if the appeal fails

to present a substantial question. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir.

2011) (per curiam).

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), a District Court may reduce a sentence if

extraordinary and compelling reasons warrant such a reduction. Before granting

compassionate release, however, a district court must consider “the factors set forth in


1
  In his notice of appeal, Bard may have specified only the District Court’s last order, but
he discussed his motion for compassionate release and his subsequent motions and asked
that his “complete file” be forwarded to this Court. ECF #236. He also he suggests in his
brief that he wishes to appeal all three of the District Court’s orders.
2
  Bard’s appeal was timely only as to the District Court ruling on the motions to
supplement. However, as the Government does not raise the issue of the timeliness of the
notice of appeal with respect to the earlier orders, instead addressing the original decision
in its motion to summarily affirm, we will review the earlier orders as well. See Gov’t of
the V.I. v. Martinez, 620 F.3d 321, 328 (3d Cir. 2010) (holding that the failure to file a
timely notice of appeal in a criminal case does not deprive the Court of jurisdiction, but,
if the Government invokes the deadline of Fed. R. App. P. 4(b)(1), the Court must
dismiss the appeal).
                                               3
[18 U.S.C. §] 3553(a) to the extent that they are applicable.” Id. § 3582(c)(1)(A). In its

September 2020 order, the District Court determined that Bard had arguably made a

showing of a compelling and extraordinary circumstance, but he had not shown remorse

for his crimes and posed a significant danger to the community if released. In particular,

the District Court noted the following:

       Mr. Bard has repeatedly showed the court--and continues to do so today--
       that he has shown no remorse for his crimes and will continue to pose a
       significant danger to the community if he does not serve his full sentence.
       Mr. Bard is in prison for successfully executing a long-deliberated and
       coldly calculated fraudulent scheme targeting vulnerable people that left
       many in total financial ruin. In multiple previous orders--including during
       Mr. Bard’s original sentencing hearing--the court noted that Mr. Bard
       appeared to be flagrantly disregarding any culpability for this wrongdoing.
       In fact, in Mr. Bard’s own words before the court today, Mr. Bard describes
       himself as “impeccable.” Mr. Bard has not learned from his time in prison,
       and he needs to serve his full sentence to protect the public from him
       inflicting further wrongdoing upon them.

D. Ct. Ord. at 4, ECF #229.

       The District Court did not abuse its discretion in denying a sentence reduction

based on its weighing of the § 3353 factors. Bard’s offenses—arising from defrauding

clients of millions of dollars—are serious, and the District Court could consider the

nature of those offenses and Bard’s character. See 18 U.S.C. § 3553(a)(1) & (2)(A) &

(C) (including the nature and circumstances of the offense, characteristics of the

defendant, and protection of the public as sentencing factors as well as the need for the

sentence “to reflect the seriousness of the offense, to promote respect for the law, and to


                                             4
provide just punishment for the offense”). The District Court did not commit a clear

error of judgment in its consideration and weighing of the relevant factors.3

       Motions for Reconsideration

       We review the denial of a motion for reconsideration for an abuse of discretion.

United States v. Kalb, 891 F.3d 455, 459 (3d Cir. 2018). The District Court did not abuse

its discretion in denying the motion for reconsideration. In that motion, Bard presented

new information, i.e., that he had tested positive for COVID-19 in December 2020. He

also provided purported statistics on the numbers of inmates who had tested positive and

who had died. However, that information did not provide a basis for reconsideration

where the District Court had acknowledged the risk to him in determining, in his favor,

that Bard had arguably shown a compelling and extraordinary circumstance.

       Bard also argued that he regretted his actions and had been scored by the Bureau

of Prisons as a low risk to the community and a low risk for recidivism.4 Neither his self-

serving statement of remorse nor a prison official’s conclusion that he is at a low risk of

recidivism provides grounds for reconsideration of the District Court’s informed and




3
 As proof of his remorse, Bard asserts that he gave a proffer to the Government four
years before he was indicted. Bard, however, leaves out the fact that he did not plead
guilty and accept responsibility for his crimes. At sentencing, Bard discussed the impact
of the criminal charges on his family without expressing any remorse for the financial
devastation his crimes inflicted on his victims. See Tr. 7/31/14 at 42 (“So the victims
claim that they are the only ones that are going through something, we are, too.”)

                                             5
reasoned determination that Bard has not shown remorse and presents a risk to the

community.

       Finally, the District Court properly denied the motions to supplement, in which

Bard sought to present additional information regarding his medical conditions. As noted

above, the District Court determined that Bard had arguably shown a compelling and

extraordinary circumstance. Thus, the additional medical information he submitted did

not provide a basis for reconsideration of an issue decided in his favor.

       As the District Court clearly did not abuse its discretion in denying Bard’s motion

for a sentence reduction or his motions for reconsideration, this appeal does not present a

substantial question. Accordingly, we grant the Government’s motion, and we will

summarily affirm the District Court’s orders.




4
 Bard does not explain what factors were considered in making this determination. He
submitted a simple form with the words “recidivism risk level” and the word “minimum”
circled.
                                           6